IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0877
                              Filed August 31, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SAM DANIEL ABU YOUM,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Robert B. Hanson

(Motion to Suppress) and Lawrence P. McLellan (Trial), Judges.



      A defendant appeals from the denials of his motion to suppress and motion

for a new trial. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Greer, P.J., Chicchelly, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


GREER, Presiding Judge.

       Sam Abu Youm was convicted of two counts of possession of a controlled

substance (eutylone and fentanyl) with the intent to deliver with a firearm and two

counts of failure to possess a tax stamp. See Iowa Code §§ 124.401(1)(c)(8),

(c)(9), (e), 453B.3 (2020). In his present appeal, he argues the district court should

have granted both his motion to suppress evidence of an unlawful search and his

motion for a new trial based on the weight of the evidence.             Because the

emergency aid exception allowed for the warrantless entry into and initial search

of Abu Youm’s apartment and because he presented no alternative course of

events for the district court to weigh as more credible, we affirm.

I. Background Facts and Proceedings.

       The Des Moines Police Department received multiple calls about gunshots

at an apartment complex soon after midnight on August 11, 2020. When Sergeant

Theodore Stroope arrived on the scene, he was directed to a specific apartment

by one of the callers. The caller told Sergeant Stroope that he left his apartment

when he heard gunfire and went outside to the parking lot, where he heard

someone saying “they were just testing it out” and “it didn’t need to go that far.”

The witness also reported seeing a man lying on the porch of the same apartment.

Officer Zachary Vander Ploeg arrived on the scene, and both officers walked

toward the apartment identified by the witness. On that course, they noticed an

automobile with a broken window and glass on the ground. Men were standing on

the balcony the officers had been directed to and they began speaking with the

officers—one of those men was Abu Youm, who reported he had not heard any

gunshots.
                                         3


       Sergeant Stroope and Officer Vander Ploeg then went inside the apartment

building and knocked on the apartment’s door; S.O. answered, came out into the

hallway, and shut the door behind him. When Sergeant Stroope asked to make

sure everyone was okay, S.O. asked if he had a warrant. Sergeant Stroope

informed S.O. a warrant was unnecessary because they were only checking to

make sure no one was hurt. He entered the apartment over S.O.’s objection. At

this point, Abu Youm came inside from the balcony and ardently objected to

officers entering the apartment. Sergeant Stroope went out onto the balcony and

found a spent .45 ACP nickel-plated shell casing on the ground. He told Officer

Vander Ploeg to start handcuffing the five individuals in the apartment and called

dispatch to request more officers be sent to the apartment. Abu Youm proceeded

to lock himself first in a bedroom and then the bathroom; officers were eventually

able to get him handcuffed and in the living room with the rest of the apartment’s

occupants. He told the officers that this was his apartment and renewed his

objections to their entry without a warrant. Officers conducted a plain view search

to ensure there was no one else present—during this search, they found a rifle on

the floor of a bedroom closet. Once Abu Youm was placed in a police vehicle, he

changed his story and told officers he did not live in the apartment and had just

arrived.

       With this information in hand, the officers obtained a search warrant. During

the warranted search, they found additional shell casings matching the one on the

balcony and consistent with the rifle as well as a second firearm. In the same

closet that the rifle was found, officers located three shoe boxes. Among other

things, one shoebox contained medication paperwork with Abu Youm’s name on
                                          4


it, electronic benefits transfer cards in the names of two of Abu Youm’s sisters, and

a plastic baggie with ten multi-colored pills that, after testing, were determined to

be eutylone; the second shoebox held 228 additional eutylone pills and fifty-two

pills determined to be fentanyl; and the third shoebox was filled with $752 and Abu

Youm’s identification card. Officers determined the closet was in the bedroom Abu

Youm slept in, but he shared the closet with S.O.

       After this investigation was concluded, Abu Youm faced two sets of charges

stemming from the event; the first set involved harassment and weapons charges

and the present set concerned drug charges. In both, he moved to suppress

evidence, claiming the officers’ warrantless entry and subsequent search of the

apartment violated his federal and state constitutional rights. By the time this case

teed up for hearing on the motion to suppress in March 2021, a similar motion had

already been heard and denied in the weapons case (FECR340728).1 Rather than

present the same witnesses and evidence again, Abu Youm asked the court to

incorporate the other case’s “motion to suppress, exhibits, resistance, briefs and

ruling” in the present case. The district court granted the motion to incorporate2


1 The other set of charges was eventually dismissed by the State.
2 Upon transfer of this case to our court, we filed an order asking the parties to file
statements detailing what the district court considered from FECR340728’s file in
ruling on Abu Youm’s motion to suppress in this case. In their responses, both
parties treated the motion to incorporate as a motion to take judicial notice, so we
do here as well. We therefore directed the district court clerk to supplement our
record with the records from FECR340728. According to the order granting the
motion to incorporate, the district court considered the motion to suppress,
exhibits, resistance, briefs, and ruling from FECR340728, and we consider the
same. But, as no party indicated the district court considered the transcript from
FECR340728’s motion-to-suppress hearing, and the transcript was not filed until
after the district court issued its order on the motion to suppress in the present
case, we do not consider it as part of our record. As the lack of transcript does not
preclude our ability to review the warrantless search, we consider the merits of
                                         5


and, as the court had done in FECR340728, ultimately denied Abu Youm’s motion

to suppress, stating the community caretaker exception allowed for the warrantless

entry and search of the apartment.

       Abu Youm proceeded to trial for two counts of possession of a controlled

substance with intent to deliver and two corresponding counts of failure to possess

a tax stamp. At trial, he presented only one witness and that witness testified to

the names of Abu Youm’s siblings, presumably to explain that not all of the items

found in the apartment bearing Abu Youm’s last name were his. The jury found

him guilty on all counts and specifically found that Abu Youm was in the immediate

possession or control of a firearm during the commission of his crimes, triggering

a weapon enhancement. See Iowa Code § 124.401(1)(e). After the verdict was

entered, Abu Youm made motions for a new trial and in arrest of judgment, arguing

the weight of the evidence was not such that the jury could properly find Abu Youm

was in possession—either actual or constructive—of the controlled substances or

a weapon. The district court denied both motions and sentenced Abu Youm to a

total term of incarceration not to exceed twenty-five years.

II. Analysis.

       Abu Youm appeals the denial of both his motion to suppress and his motion

for a new trial. Because his motion to suppress was rooted in a violation of his

constitutional rights, our review is de novo. State v. Price-Williams, 973 N.W.2d

556, 561 (Iowa 2022). We review a district court’s denial of a motion for new trial

for an abuse of discretion. State v. Serrato, 787 N.W.2d 462, 472 (Iowa 2010). A


Abu Youm’s claim on appeal but do so without the benefit of a transcript of the
earlier suppression hearing.
                                          6


district court abuses its discretion when it is exercised on grounds clearly

untenable or unreasonable. State v. Smith, 753 N.W.2d 562, 564 (Iowa 2008).

       A. Motion to Suppress.

       As a backdrop to this discussion, the district court concluded that the

community caretaking exception applied to avoid the warrant requirement, relying

upon the analysis of the other trial court in FECR340728 under the need for

emergency medical aid prong. See State v. Coffman, 914 N.W.2d 240, 244 (Iowa

2018) (“The community caretaking exception has three branches: ‘(1) the

emergency aid doctrine, (2) the automobile impoundment/inventory doctrine, and

(3) the “public servant” exception.’” (citation omitted)). Abu Youm challenges the

officers’ entry into the apartment, arguing the officers only found evidence of an

“emergency” after entering the apartment, which he claims is supported by their

lack of haste getting to any potential injured person. We disagree and find that

based upon the information available to the officers a reasonable person would

find their actions appropriate. See id. at 251–53.

       In reaching this result we consider that both our federal and Iowa

constitutions protect persons from unlawful searches and seizures. See U.S.

Const. amend. IV; Iowa Const. art. I, § 8. While Iowa’s supreme court “jealously

guard[s] [the] right to construe a provision of our state constitution differently than

its federal counterpart, though the two provisions may contain nearly identical

language and have the same general scope, import, and purpose,” “[w]e generally

‘interpret the scope and purpose of the Iowa Constitution’s search and seizure

provisions to track with federal interpretations of the Fourth Amendment’ because

of their nearly identical language.” State v. Brown, 930 N.W.2d 840, 847 (Iowa
                                          7


2019) (citations omitted). Historically, our supreme court has “use[d] the federal

substantive standard of community caretaking” while “reserv[ing] the right to apply

that standard in a more stringent fashion than federal precedents.” State v. Kern,

831 N.W.2d 149, 172 (Iowa 2013).

       We pause to note that the United State Supreme Court recently clarified—

and reined in the use of—the community caretaker exception in Caniglia v. Strom,

141 S. Ct. 1596, 1599–600 (2021). In that case, police officers were called to the

petitioner’s home by his wife for a welfare check because she could not get ahold

of him after he expressed suicidal ideations involving his gun the night before.

Caniglia, 141 S. Ct. at 1598. Officers arrived at the home with the wife and found

the petitioner, who agreed with his wife’s explanation of what happened but denied

contemplating self-harm. Id. Officers called an ambulance and convinced the

petitioner to go receive a psychiatric evaluation under the condition that the officers

would not take his firearm. Id. But, after the petitioner left in the ambulance,

officers entered the home and took two firearms. Id. Without considering if the

actions were justified by exigent circumstances but by applying the community

caretaker exception explained in Cady v. Dombrowski, 413 U.S. 433, 441 (1973),

the First Circuit found the entry into the home and seizure of the firearms

constitutional. Caniglia v. Strom, 953 F.3d 112, 124 (1st Cir. 2020). The Supreme

Court reeled the exception developed by the First Circuit court back in, recognizing

the vast difference in the expectation of privacy in a vehicle and a home and

pointing to the distinction made by Cady between these two locations. Caniglia,

141 S. Ct. at 1599–600 (citing Cady, 413 U.S. at 441 (“Local police officers, unlike

federal officers, frequently investigate vehicle accidents in which there is no claim
                                          8


of criminal liability and engage in what, for want of a better term, may be described

as community caretaking functions, totally divorced from the detection,

investigation, or acquisition of evidence relating to the violation of a criminal

statute.”)).

       But, while Caniglia reiterated that the community caretaking exception has

a narrow scope that applies to vehicles in public places, it also recognized “that

law enforcement officers may enter private property without a warrant when certain

exigent circumstances exist, including the need to render emergency assistance

to an injured occupant or to protect an occupant from imminent injury.” 141 S. Ct.

at 1599 (cleaned up) (quoting Kentucky v. King, 563 U.S. 452, 460, 470 (2011));

see also Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (“Accordingly, law

enforcement officers may enter a home without a warrant to render emergency

assistance to an injured occupant or to protect an occupant from imminent injury.”);

Mincey v. Arizona, 437 U.S. 385, 392 (1978) (“The need to protect or preserve life

or avoid serious injury is justification for what would be otherwise illegal absent an

exigency or emergency.” (citation omitted)). Because Caniglia recognizes that not

all “unwelcome intrusions ‘on private property’” are prohibited, we look to our case

law for additional guidance. 141 S. Ct. at 1599 (citation omitted).

       While applying federal precedent, Iowa case law has recognized the

emergency aid exception, though under the umbrella of what we have previously

described as the community caretaker exception. Both the state and federal

regimes use the same test. Compare Michigan v. Fisher, 558 U.S. 45, 47 (2009)

(“[The emergency aid exception] requires only ‘an objectively reasonable basis for

believing’ that ‘a person within [the house] is in need of immediate aid.’” (alteration
                                          9


in original) (internal citations omitted)), with State v. Carlson, 548 N.W.2d 138, 141

(Iowa 1996) (requiring officers to have only an objectively reasonable belief that

emergency aid or assistance is necessary). So, we continue by evaluating if the

emergency aid exception applies to the search at hand.

       Here, the details learned before the officers entered the apartment frame

their choice to enter without obtaining a warrant. Video pulled from Sergeant

Stroope’s body camera shows the officers were told upon arrival at the apartment

complex that gunshots came directly from Abu Youm’s apartment and that a

person was seen slumped over on the balcony. On the way to the unit, the officers

observed gunshot damage to a vehicle nearby.               The witness relayed a

conversation he overheard that “it didn’t have to go that far, I was just testing it.”

These facts taken together made it objectively reasonable for officers to be

concerned for the well-being of those in Abu Youm’s apartment. The officers

explained repeatedly to the apartment’s occupants that they were looking to make

sure everyone was okay.       See Coffman, 914 N.W.2d at 244–45 (“Under the

emergency aid doctrine, the officer has an immediate, reasonable belief that a

serious, dangerous event is occurring. . . . [A]n officer providing first aid to a

person slumped over the steering wheel with a bleeding gash on his head acts

pursuant to the emergency aid doctrine.” (citation omitted)). And, once the officers

knew there was no one injured in the apartment, they suspended their search until

a warrant was acquired. See Carlson, 548 N.W.2d at 141 (“[T]he emergency-aid

exception is justified because the motivation for the intrusion is to preserve life

rather than to search for evidence to be used in a criminal investigation.”). As the

potential need for emergency aid was present before officers arrived at the
                                         10


apartment door, it was reasonable for the officers to cross the threshold and

complete an initial search without a warrant.3 We affirm the district court’s denial

of Abu Youm’s motion to suppress.

       B. Motion for a New Trial.

       Abu Youm argues the district court abused its discretion in denying his

motion for a new trial because the jury’s finding that he was in constructive

possession of the controlled substances was contrary to the weight of the

evidence.4 When reviewing a weight-of-the-evidence claim, we do not reweigh the

evidence ourselves; we simply determine whether the district court acted within its

discretion. State v. Reeves, 670 N.W.2d 199, 202 (Iowa 2003). “A verdict is

contrary to the weight of the evidence only when ‘a greater amount of credible

evidence supports one side of an issue or cause than the other.’” State v. Ary, 877

N.W.2d 686, 706 (Iowa 2016) (citation omitted). “The question for the court is not

whether there was sufficient credible evidence to support the verdict rendered or



3 In moving for suppression, Abu Youm does not challenge the validity of the
search warrant nor the scope of the search that was undertaken pursuant to the
warrant.
4 Abu Youm conflates the weight-of-the-evidence standard with the sufficiency-of-

the-evidence standard. See State v. Ellis, 578 N.W.2d 655, 658 (Iowa 1998) (“[A]
conviction rests upon insufficient evidence when, even after viewing the evidence
in the light most favorable to the prosecution, no rational factfinder could have
found the defendant guilty beyond a reasonable doubt. A reversal based on the
weight of the evidence, on the other hand, draws the appellate court into questions
of credibility. The ‘weight of the evidence’ refers to ‘a determination [by] the trier
of fact that a greater amount of credible evidence supports one side of an issue or
cause than the other.’” (alteration in original) (quoting Tibbs v. Florida, 457 U.S.
31, 37–38 (1982))). We recognize that, since State v. Crawford, 972 N.W.2d 189,
203 (Iowa 2022), a defendant can raise a sufficiency-of-the-evidence challenge
without making the challenge to the district court first; but, as his appellate brief
only indicates he is raising a weight-of-the-evidence challenge, we address only
that.
                                         11


an alternative verdict, but whether ‘a greater amount of credible evidence’

suggests the verdict rendered was a miscarriage of justice.” Id. (citation omitted).

District courts use this power for only “extraordinary case[s].” Id.

       “Constructive possession exists when the evidence shows the defendant

‘has knowledge of the presence of the controlled substance and has the authority

or right to maintain control of it.’” State v. Reed, 875 N.W.2d 693, 705 (Iowa 2016)

(citation omitted). A determination about constructive possession requires an

examination of “the peculiar facts of each case.” State v. Webb, 648 N.W.2d 72,

79 (Iowa 2002). “Constructive possession may be inferred when the drugs . . . are

found on property in the defendant’s exclusive possession.” Reed, 875 N.W.2d at

705. If the individual does not have exclusive possession of the premises where

the controverted item was found, certain factors must be considered to prove

knowledge and control, including but not limited to:

       (1) incriminating statements made by a person; (2) incriminating
       actions of the person upon the police’s discovery of a controlled
       substance among or near the person’s personal belongings; (3) the
       person’s fingerprints on the packages containing the controlled
       substance; and (4) any other circumstances linking the person to the
       controlled substance.

Id. at 705–06 (citations omitted); see also State v. Carter, 696 N.W.2d 31, 39 (Iowa

2005) (noting these factors are only a guide). The defendant’s proximity to the

contraband is not enough to establish constructive possession, though it can be

considered as a factor. Id. at 706.

       We find no abuse of discretion in the district court’s denial of the motion for

a new trial. Abu Youm does not dispute—in his original motion nor now on

appeal—the credibility of the evidence presented; he presented no alternative
                                         12


evidence about his constructive possession of the drugs.         See Reeves, 670

N.W.2d at 207 (“Moreover, there was no contrary evidence in the record. This is

not one of those cases where the jury had to believe one of two people in arriving

at a verdict.”). Abu Youm only argues the evidence did not specifically tie him to

the drugs. Yet, it is uncontroverted that drugs were found in a shared closet in Abu

Youm’s bedroom with other boxes containing identifiable items of Abu Youm and

that Abu Youm denied his association with the apartment when it became clear it

would be more thoroughly searched. Without another version of events to find

more credible, it is not unreasonable for the district court to hold with the jury’s

conclusion rather than treat this as an extraordinary circumstance warranting a

new trial. Finding no abuse of discretion, we affirm.

III. Conclusion.

       Because the emergency aid exception allowed for the warrantless entry into

Abu Youm’s apartment and because the district court did not abuse its discretion

in denying his motion for a new trial, we affirm.

       AFFIRMED.